FILED
                                                           COURT OF APPEALS DIV I
                                                            STATE OF WASHINGTON

                                                               2018 APR 16 Ali 8:21

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 DARLING SONS INTERNATIONAL, LLC,               )
                                                )        No. 75944-2-1
                          Respondent,           )
                                                )
               v.                               )
                                                )        DIVISION ONE
 DEATLEY BROTHERS, LLC; DEATLEY                 )
 BROS, LLC; CAPITOL INDEMNITY                   )        UNPUBLISHED OPINION
 CORP., a Washington Surety; DUSTIN             )
 DEATLEY; BRANDON DEATLEY; and                  )
 ALAN DEATLEY,                                  )
                                                )
                          Appellants.           )        FILED: April 16, 2018
                                                )
       APPELWICK, J. — DeAtley argues that the trial court should have stayed the
proceedings below prior to entering judgment on an arbitration award. We affirm.

                                        FACTS

       An arbitrator ruled in favor of Darling Sons International LLC, and against

DeAtley Brothers LLC, DeAtley Bros LLC, Alan DeAtley, and Capital Indemnity

Corp.1 The award gave Darling $55,685.05 in principal, $17,691.00 in attorney

fees, $874.30 in costs, and $11,880.06 in interest. The record is completely silent

as to the nature of the dispute.

       Darling then moved in superior court for entry of judgment on that award,

plus $17,691.00 in attorney fees. The trial court granted the motion.

       DeAtley appeals.



       1 We refer to the appellants collectively as DeAtley.
No. 75944-2-1/2


                                   DISCUSSION

       DeAtley's sole argument is that the trial court erred by declining to stay the

proceedings while one of the appellants was in Colorado where he was tried,

convicted, and incarcerated on a criminal matter. But, they do not identify which

appellant was facing trial, or why. And,they do not make any citation to the record

that supports this contention. Nor does the record show that DeAtley alerted the

trial court to this alleged circumstance.

      "An appellate brief should contain argument in support of every issue

presented for review, including citations to legal authority and references to the

relevant parts of the record." Farmer v. Davis, 161 Wash. App. 420, 432, 250 P.3d
138 (2011). "Lacking either, we will not consider this issue." Id. Here, not only

does DeAtley fail to cite to the record, but the record contains no facts that support

their argument or even corroborate their statement of facts. As a result, we do not

consider DeAtley's argument.2

       Darling also moves for attorney fees under RAP 18.1. The superior court

judgment awarded attorney fees. Darling claims that this was pursuant to a

contractual clause. Darling argues that a contractual provision that awards fees at

trial also supports an award of fees on appeal, relying on Umqua Bank v. Shasta

Apartments, LLC, 194 Wn. App 685, 699, 378 P.3d 585 (2016). But, there, the

agreement expressly authorized recovery of fees at both trial and on appeal. Id.


       2Due to this inadequate factual foundation, Darling has moved to strike
DeAtley's brief entirely, pursuant to RAP 17.4(d). RAP 17.4(d)states that "[a] party
may include in a brief only a motion which, if granted, would preclude hearing the
case on the merits." We deny the motion.

                                            2
No. 75944-2-1/3


While RAP 18.1 would authorize recovery offees on the basis Darling argues, here

the purported contract is not in the record and the judgment does not articulate the

basis for the award. As a result, we have no way of knowing whether a contractual

provision was the basis for the award of fees below. We cannot hold that a party

is entitled to attorney fees under a contract if that contract does not appear in the

record before us. Darling does not argue that it is entitled to fees on any other

grounds. Therefore, we deny Darling's request for fees on appea1.3

       We affirm.



WE CONCUR:




       3   This does not affect the trial court's award of attorney fees to Darling
below.

                                          3